Citation Nr: 1739256	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  06-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the September 1999 rating decision that denied the appellant's claims of entitlement increased ratings for his right and left shoulder disabilities, right and left knee disabilities, and bilateral foot disability.

2.  Entitlement to an earlier effective date for an award of service connection for a lumbar spine disorder, to include CUE in the September 1999 rating decision.  

3.  Entitlement to service connection for a generalized bone or bone and joint disorder, to include osteoporosis, osteomalacia, and generalized arthrosis and as secondary to a service-connected disability.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 22, 2000.  


REPRESENTATION

Veteran represented by:	Victor M. Valdes, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) from various rating decisions issued by Department of Veterans Affairs (VA) regional offices (ROs).

The Board notes that as the Veteran's claim for service connection for a hip disorder is currently on appeal, the Board finds a claim for CUE in the September 1999 rating decision as to the issue of entitlement to service connection for a hip disorder is moot as finality as not attached to the September 1999 rating decision as to that claim. 

As to the claims of service connection for a hip disorder, the Board has consolidated the claims for clarification.  The March 2016 Board decision characterized the Veteran's hip claims "hip disorder" and "right hip disorder" because the "hip disorder" claim comes to the Board from a March 1999 rating decision for which VA has still not issued the Veteran a statement of the case (SOC) after its receipt of his April 1999 notice of disagreement (NOD) and the "right hip disorder" comes to the Board from a later September 2002 rating decision for which he has perfected an appeal.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (holding that a claim in which the Veteran files a NOD but the RO failed to issue a SOC remains pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolved the appeal).  Also as to the claim of service connection for a "right hip disorder," the Board has not characterized the claim as a claim to reopen because finality has not as yet attached to the March 1999 rating decision.  

In December 2010, the Board remanded the above issues for additional development.  In December 2010, the Board also remanded claims of service connection for bilateral hearing loss and a low back disorder as well as claims for initial compensable evaluations for right and left shoulder disabilities, right and left knee disabilities, and bilateral plantar fasciitis for the issuance of a SOC.  However upon further reflection and as explained to the Veteran in a February 2015 letter, the Board finds that a remand for an SOC was not required as to these claims because the AOJ has already issued SOCs.  Specifically, as to the claim of service connection for bilateral hearing loss and for initial compensable evaluations for right and left shoulder disabilities, right and left knee disabilities, and bilateral plantar fasciitis, the record shows that in May 1994 the AOJ issued a SOC in response to the Veteran's February 1994 NOD to the March 1993 rating decision that denied these claims and the Veteran thereafter failed to perfect his appeal by filing a Substantive Appeal.  As to the claim of service connection for a low back disability, the record shows that in June 2002 the AOJ issued a SOC in response to the Veteran's April 1999 NOD to the March 1993 rating decision that denied this claim and the AOJ thereafter granted service connection for a low back disability in a March 2006 rating decision.  Therefore, the Board finds that no further action is required as to these issues.

The claims were again remanded in March 2016 for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2017 videoconference hearing.  A transcript of the hearing is included in the claims file.  

The Board acknowledges that the September 1999 rating decision on appeal includes the issues of entitlement to service connection for a right hip disorder and TDIU.  However, because the claim for service connection for a hip disorder is currently on appeal, and the issue of TDIU is intertwined with the claim for service connection, the September 1999 rating decision is not final as to these issues.  CUE motions may be made only against prior final decisions.  As the adjudicatory standards for the claims on appeal are significantly lower than that of a motion for CUE, the Veteran is not prejudiced by the Board moving forward with the claims on appeal and finding that any pleading for CUE regarding these claims on appeal is moot. 

The issues of entitlement to service connection for a generalized bone disorder and hip disorder, entitlement to an increased rating for a lumbar spine disability, and entitlement to TDIU prior to May 22, 2000 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO's September 1999 rating decision denying service connection for a hip disorder is not final; therefore, there can be no CUE as to this issue. 

2.  The RO's September 1999 rating decision denying increased ratings for his right and left shoulder disabilities, right and left knee disabilities, and bilateral foot disability was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the effective date for the grant of service connection.

3.  The September 1999 rating decision denying service connection for a lumbar spine disability was not final until the March 2006 RO rating decision granting service connection for a lumbar spine disability.  

4.  The March 2006 RO rating decision contained CUE in that it found the September 1999 rating decision final and assigned an effective date of October 25, 2000.  

5.  Service connection for a lumbar spine disability is warranted back to the date of claim to reopen, November 30, 1998. 


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final and was not clearly and unmistakably erroneous as to the issues of right and left shoulder disabilities, right and left knee disabilities, and bilateral foot disability.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2016).

2.  The March 2006 rating decision, which granted service connection for a lumbar spine disability, was clearly and unmistakably erroneous; service connection for a lumbar spine disability is granted from November 30, 1998.  38 U.S.C.A. §§ 101(16), 1110, 1155, 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The United States Court of Appeals for Veterans Claims (Court) has held that reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the Veterans Claims Assistance Act of 2000 (VCAA) and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in December 2010 and March 2016.  All requested actions were accomplished, and there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).


II. CUE

The Veteran claims that there was CUE in the prior rating decision dated in September 1999.  

A rating decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), taken together, a rating action is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(c), where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

According to the United States Court of Appeals for Veterans Claims (Court), CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VARO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown at 44.

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

Increased Ratings

The precise basis for the Veteran's contention that there was CUE in the September 1999 rating decision as far as it denied right and left shoulder, right and left knee, and bilateral foot disabilities is unclear from the record, as he has not advanced any specific argument as to the basis for this belief.  The appellant appears to merely disagree with the weight the June 1998 rating decision placed on the lay and medical evidence of record in the decision to deny increased ratings for right and left shoulder, right and left knee, and bilateral foot disabilities.  However, a mere disagreement as to how the facts were weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d)(3).  The September 1999 rating decision clearly considered the facts and evidence, but concluded that the Veteran's right and left shoulder, right and left knee, and bilateral foot disabilities did not meet the criteria for increased disability ratings.  The RO applied the known facts to the law in effect at the time of the September 1999 rating decision.

Therefore, to the extent there was error in the September 1999 rating decision as far as it denied right and left shoulder disabilities, right and left knee disabilities, and bilateral foot disability, the record does not reflect that had such error not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  For these reasons, the Board finds that the September 1999 rating decision was not the product of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

Service Connection for a Back Disability

By way of history, the Board notes that the claim for service connection for a lumbar spine disability was denied in an April 1994 RO rating decision and not appealed.  The rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991).

The Veteran filed a letter received in November 1998 which was interpreted as an application to reopen a claim for entitlement to service connection for a lumbar spine disability.  The claim was denied in a March 1999 rating decision and appealed in an April 1999 letter.  The RO readjudicate the claims in a September 1999 rating decision.  Additional VA treatment records, dated in July 1999, were added to the claims file in June 2000.  The RO again readjudicated the claim in May 2001 and the Veteran filed an additional notice of disagreement.  The June 2002 statement of the case (SOC) erroneously indicated the appeal arose from a May 2001 rating decision.  A timely VA Form 9 was submitted.  In a May 2004 decision, the Board erroneously indicated the appeal arose from a September 1999 rating decision (the appeal arose from the March 1999 rating decision), reopened the claim for entitlement to service connection for a lumbar spine disability, and remanded the claim for additional adjudication.  The March 2006 rating decision granted service connection for a lumbar spine disability and erroneously indicated that the September 1999 rating decision was final.  As such, the RO assigned an effective date of October 25, 2000.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Accordingly, the Board finds that the March 2006 rating decision is clearly and unmistakably erroneous because it is undebatable that 38 U.S.C.A. § 5110 was not applied correctly to find that an effective date of the date of the reopened claim was warranted.  As such, the Board finds that an effective date of November 30, 1998, is warranted.

ORDER

The claim of clear and unmistakable error (CUE) in the September 1999 rating decision that denied the appellant's claims for increased ratings for his right and left shoulder disabilities, right and left knee disabilities, and bilateral foot disability is denied.

Entitlement to an effective date of November 30, 1998 for an award of service connection for a lumbar spine disorder is granted.  


REMAND

During the March 2017 Board hearing, the Veteran testified that he had a bone density test in 2007.  He also asserted that his generalized bone and/or joint osteoarthritis and arthrosis were either incurred in service or secondary to a service-connected disability.  The Board notes that the claims file does not include a copy of the 2007 bone density test.  As it is clear that additional relevant treatment records have not been obtained, the Board finds a remand is necessary.  

The Veteran asserts he has a hip disorder due to service or service-connected disability.  The Veteran underwent a VA examination in May 2014.  In the May 2014 VA examination report the examiner noted the Veteran does not now have or ever had a hip condition.  However, the July 1999 VA examiner indicated a diagnosis of hip bursitis.  Asserted by the Veteran during the March 2017 Board hearing, the Board agrees that the May 2014 VA examination was inadequate and an additional addendum opinion is necessary.

The Veteran asserts his service-connected low back disability has worsened to include neurological manifestations.  The Veteran underwent a VA spine examination with an EMG in May 2014.  The examiner noted subjective and objective findings consistent with a right sciatica, right leg dysthesia, and 1+ patellofemoral reflex.  The EMG report showed normal electrodiagnostic study with no evidence of neuropathy or radiculopathy.  During the March 2017 Board hearing, the Veteran asserted his serviced-connected back pain was worse than described in the May 2014 VA examination report.  As such, the Board finds a new VA examination is necessary to determine the current severity of the Veteran's low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran identify any VA and private treatment providers pertinent to the claims on appeal that are not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.  Obtain any outstanding VA treatment records.  In particular, a copy of the 2007 bone density test should be sought.

2.  Thereafter, return the claims file to the May 2014 VA examiner, or other qualified examiner if the May 2014 VA examiner is not available, for an addendum opinion.  A physical examination should only be scheduled if determined necessary by the VA examiner. 

The physician should review the claims file and clearly identify all current hip disability(ies), to include bursitis, present at any time pertinent to the Veteran's claim for service connection (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed hip disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include caused or aggravated by a service-connected disability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completing directive #1, arrange for the Veteran to undergo VA examination, by an appropriate clinician, to determine the current severity of the service-connected back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be used.  In documenting the symptoms of the disability, all neurological manifestations, and the severity thereof, should be considered.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his attorney-representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


